


Exhibit 10.48


SILICON GRAPHICS INTERNATIONAL, CORP.


THRID AMENDMENT TO EMPLOYMENT AGREEMENT


This THIRD AMENDMENT TO THE EMPLOYMENT AGREEMENT (the “Third Amendment”) dated
May 14, 2009 (the “Effective Date”) is executed by and between Silicon Graphics
International, Corp., a Delaware corporation (the “Company”), and Jennifer Pratt
(the “Executive”). The Company and the Executive are each individually referred
to in this Amendment as a “Party” and are collectively referred to in this
Amendment as the “Parties.”


RECITALS


A.    Executive and the Company have entered into an Employment Agreement dated
March 1, 2005 (the “Employment Agreement”).


B.     The Executive and the Company are parties to an Employment Agreement
Restatement and Amendment #1 dated January 23, 2008 (“Amendment #1”).


C.     The Executive and the Company are parties to an Employment Agreement
Restatement and Amendment #2 dated December 23, 2008 (“Amendment #2”).


D.     The Parties desire to further amend Amendment #1 as follows.


AGREEMENT


In consideration of the mutual promises and covenants set forth in this Third
Amendment, the receipt and sufficiency of which are hereby acknowledged, the
Parties agree as follows:


1.    Amendment to Employment Agreement. The Parties agree that upon the
Effective Date, Amendment #1 is hereby amended as follows:


1.1    The Section 9(a), is hereby amended to read in its entirely as follows:
“The vesting of all unvested stock options and all unvested grants of restricted
stock herein referred to and any subsequent grants of stock options, restricted
stock or any other stock awards in future plans, shall accelerate in such amount
equal to the number of shares that would vest over an additional twenty-four
(24) month period as if you have continued to be an employee of the Company for
additional twenty-four (24) months following your termination;
1.2     The Section 9(b), is hereby amended to read in its entirely as follows:
“You will be eligible to receive severance pay in the total amount equal to the
sum of twelve (12) months of your base salary in effect as of the employment
termination date. For purposes of this Section 9(b), “base salary” as used
herein does not include any annual performance bonus or any other bonus payment.
The severance pay will be subject to required payroll deductions and
withholdings, and will be paid in twenty-six (26) equal installments over a
period of twelve1 (12) months, with such payments made on the Company's normal
payroll schedule; provided, however, that any payments delayed pending the
effective date of the Release shall be paid in arrears on the payroll date next
following such effective date; and"
1.3    The Section 9(c), is hereby amended to read in its entirely as follows:




--------------------------------------------------------------------------------




“If you timely elect and continue to remain eligible for continued group health
insurance coverage under federal COBRA law or, if applicable, state insurance
laws (collectively, “COBRA”), the Company will pay your COBRA premiums
sufficient to continue your group health insurance coverage at the same level in
effect as of your employment termination date (including dependent coverage, if
applicable) for twelve (12) months after the employment termination date;
provided that, the Company's obligation to pay your COBRA premiums will cease
earlier if you become eligible for group health insurance coverage through a new
employer and you must provide prompt written notice to the Company if you become
eligible for group health insurance coverage through a new employer within
twelve (12) months of your employment termination date.
1.7    Except as amended herein, Amendment #2 shall remain in full force and
effect without modification.
IN WITNESS WHEREOF, the parties hereto have executed this Third Amendment as of
the Effective Date.
SILICON GRAPHICS, INTL, CORP.        JENNIFER PRATT


By: /s/Mark Barrenechea                By: /s/ Jennifer Pratt
Name: Mark Barrenechea                Name: Jennifer Pratt
Title:     President and CEO                 Title:     VP of Human Resources
        


Signature Date: 5/29/09         Signature Date: 5/29/09


















